                                                JACOB LAUFER P.C.
                                                   65 BROADWAY
                                                     SUITE 1005
                                              NEW YORK, NEW YORK 10006

JACOB LAUFER*                                                                   TELEPHONE (212) 422-8500
     _________                                                                            _________

MARK ELLIS                                                                           FAX (212) 422-9038
SHULAMIS PELTZ

* Also admitted in the District of Columbia


                                                            April 3, 2020

VIA ECF & EMAIL

Hon. Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Centre Street, Room 2201
New York, NY 10007
EngelmayerNYSDChambers@nysd.uscourts.gov

             Re:        U.S. v. Michael Solomon Markowitz, et al, SDNY 19-cr-824 (PAE)

Dear Judge Engelmayer:

        I write on behalf of my client Defendant Michael Solomon Markowitz, who pleaded
guilty on February 26, 2020 in the above-captioned matter. I write to request an adjournment of
his sentencing date, now scheduled for June 8, 2020.

         Mr. Markowitz was scheduled to have a probation interview on March 25, 2020. On
March 16, 2020, Mr. Markowitz informed me that he was hospitalized with pneumonia. On that
day, I informed the assigned probation officer of Mr. Markowitz's condition and that we have yet
to be able to meet with Mr. Markowitz to discuss the required forms or to prepare him for the
interview. I also informed the probation officer that my office was temporarily partially closing
(utilizing our limited remote office capabilities) due to COVID-19 concerns. The probation
officer agreed to reschedule the interview. I also indicated that I would provide an update the
following week.

        Over the following week, I attempted to contact Mr. Markowitz on multiple occasions.
While I was unable to communicate with Mr. Markowitz directly, Mr. Markowitz’s wife
informed me that he was in the ICU of Maimonides Hospital, that he was not responding in a
comprehensible manner and that he was undergoing dialysis. He cannot be visited in the
hospital.
       I promptly informed the probation officer of the new information and I also promptly
informed AUSA David Abramowicz, and requested the government’s consent for an
adjournment. The government, at the time, indicated that my request would be premature.

        In the interim, I learned that I was recently exposed to COVID-19 by a person with whom
I share an office suite, who was hospitalized with COVID-19. Because of my exposure, I felt
compelled to self-isolate (and I have limited remote working capability).

        On April 1, 2020, I learned from Mrs. Markowitz and another family member that my
client was still hospitalized and dialyzed, and being provided oxygen via a tube, and he still
struggled substantially with understanding and communication. The Government indicated that
it would consent “if I could just see some record indicating that he's been hospitalized.”

        His treating physician, Dr. Robert Goodman, advised by letter yesterday that Mr.
Markowitz is “currently hospitalized at Maimonides Hospital with heart failure and pneumonia
and renal failure on dialysis. He is critical but stable.” I forwarded that letter to Mr. Abramowicz
and the probation officer a short while ago.

        In light of my client's condition and my office's temporary partial closure, I respectfully
request that the sentencing be adjourned. I am unable to suggest a date because of uncertainty
regarding the time of Mr. Markowitz’ recovery.

         Thank you for the Court's consideration in this matter.

                                                       Respectfully submitted,


                                                       __/s/ Jacob Laufer_________________
                                                       Jacob Laufer P.C.
                                                       Jacob Laufer, Esq.
                                                       Mark Ellis, Esq.
                                                       Attorneys for Defendants
                                                       65 Broadway, Suite 1005
                                                       New York, New York 10006
                                                       (212) 422-8500


Cc:      AUSA David M. Abramowicz (via ECF)
         USPO Tandis Farrance (via email)

      GRANTED. Sentencing is adjourned to September 21, 2020 at 10:00 a.m. The parties shall serve
      their sentencing submissions in accordance with this Court's Individual Rules & Practices in
      Criminal Cases. The Clerk of Court is requested to terminate the motion at Dkt. No. 38.
      SO ORDERED.

                                 PaJA.�
                            __________________________________
                                  PAUL A. ENGELMAYER 4/3/2020
                                  United States District Judge
